Citation Nr: 1227486	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-41 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for neuropathy of the left lower extremity, to include as due to diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for neuropathy of the left lower extremity.  Service connection for depression and PTSD was denied in a February 2008 rating action.  

The record discloses that service connection for depression due to delayed stress had been previously denied by the RO in an August 1983 rating decision.  The claim was denied on the basis there was no evidence of a psychiatric disability in the service treatment records.  The Veteran was notified of this determination and of his right to appeal by a letter dated the following month, but a timely appeal was not received.  The Veteran filed a claim for service connection for PTSD in January 2006.  In Boggs v. Peake, 520 F.3d 1335 (Fed. Cir. 2008), the U.S. Court of Appeals held that 

the 'factual basis' of a claim for purposes of 38 U.S.C. § 7104(b) is the veteran's disease or injury rather than the symptoms of the veteran's disease or injury.  In addition, we hold that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury.  It follows that because § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  

The Board finds that, as PTSD is manifested by symptoms distinct from that of psychiatric disabilities other than PTSD, and distinct VA regulations are applicable for a claim for service connection for PTSD, the claim for service connection for PTSD must be considered without regard to finality of the August 1983 determination.

An April 2007 rating action noted that the claim for service connection for depression was considered reopened, but adjudication was deferred pending a VA examination.  By rating decision dated February 2008, the RO denied service connection for depression.  By letter dated later that month, the RO advised the Veteran his claim was denied and also informed him of his right to appeal.  

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in July 2012.  Since he cancelled the hearing, his request for a Board hearing has been withdrawn.

The issue of service connection for neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have PTSD that can be causally linked to an event or incident in service.

2.  An unappealed August 1983 rating decision denied service connection for a psychiatric disability other than PTSD.

3.  Evidence added to the claims file since the August 1983 rating decision is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability, other than PTSD.

4.  Competent clinical evidence of record has related currently diagnosed anxiety disorder and depressed mood disorder to service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §  3.304(f) (2011).

2.  The RO's decision of August 1983, which denied service connection for an acquired psychiatric disability, other than PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

3.  Evidence received since the August 1983 rating decision, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for an acquired psychiatric disability, other than PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Anxiety disorder and depressed mood disorder were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Since the Board's decision regarding the claim for service connection for an acquired psychiatric disability other than PTSD, represents a complete grant of the benefit sought on appeal, any further development or discussion as to VCAA duties to notify and assist, as to the claim to reopen, are rendered moot and would serve no useful purpose.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated February and May 2006, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2006 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.


Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A VA psychiatric examination was conducted, and an opinion regarding the presence and etiology of any acquired psychiatric disability was obtained.  The VA opinion was rendered by a medical professional and a factual foundation for the conclusions that were reached has been set forth.  Therefore, the Board finds that the opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service personnel records, Social Security Administration records, private medical records, VA medical records, and a VA examination report.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


      I.  New and Material Evidence - Psychiatric Disability Other Than PTSD

VA medical records reflect diagnoses including mood disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  In Clemons v. Shinseki, 23 Vet. App 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an appellant's diagnoses which arise from the same symptoms for which the appellant is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim submitted; therefore, the Board finds that the Veteran is also seeking service connection for a psychiatric disability other than PTSD, however diagnosed.  In accordance with the precedent opinion in Clemons, the claim of service connection for a psychiatric disorder other than PTSD is raised by the record.  

However, as noted in the Introduction section, service connection for a psychiatric disability (other than PTSD) was denied by the RO in August 1983.  The Veteran did not file an appeal of this determination.  As such, the August 1983 determination is final.  38 U.S.C.A. § 7105.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the Board "does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  What the [RO] may have determined in this regard is irrelevant.").  Thus, the Board will adjudicate the question of whether new and material has been received.  

The Board notes that in an April 2007 rating decision, the RO adjudicated the claim of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability other than PTSD.  Further, as the Board decision herein, which reopens the claim, is a grant of full benefits, to that extent, the Veteran is not prejudiced by the Board's adjudication of the matter at this time.

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the August 1983 determination included the service treatment records, service personnel records and VA medical records, to include the report of a VA psychiatric examination in July 1983.  

The service treatment records are negative for complaints or findings concerning a psychiatric disability.  On a report of medical history in June 1969, the Veteran denied frequent trouble sleeping, frequent nightmares and depression and excessive worry.  A psychiatric evaluation on the separation examination in June 1969 was normal.  

The Veteran was seen in a VA outpatient treatment clinic in April 1983.  He presented with mental problems.  It was indicated he left his wife for eight months and had returned two days earlier.  The Veteran denied he was depressed, but he admitted he loses his temper with his wife and son.  It was reported he had worked for the same company for 13 years but had been laid off.  The assessment was it appeared anxiety was present.  

The Veteran was afforded a VA psychiatric examination in July 1983.  Following an examination, the diagnosis was somatoform disorder, in the form of a nervous stomach, with depression and anxiety.  It was noted it was due to his military experience.  

As noted above, by rating action dated August 1983, the RO denied service connection for a psychiatric disability.  It was indicated the service treatment records were negative for depression.  The Veteran was informed of this determination by a letter dated later that month, but did not file a timely appeal.  

An April 2007 rating decision reopened the claim for service connection for an acquired psychiatric disability other than PTSD.  Adjudication of the underlying claim was deferred.  The February 2008 rating decision again denied service connection for depression, noting it was not present in service.  

Evidence received subsequent to the August 1983 denial includes diagnoses on VA examination in January 2012 of mood disorder, not otherwise specified and anxiety disorder, not otherwise specified.  The examiner opined these disabilities were as likely as not related to service.  This medical opinion establishes an element of service connection which was missing at the time of the prior final denial.  As such, this additional evidence is new and material, and raises a reasonable possibility of substantiating the claim.  

      II.  An acquired psychiatric disability, to include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist , or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  The Federal Circuit recently held that under 38 C.F.R. § 3.304(f)(5) , medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

As will be discussed, because the most probative evidence indicates the Veteran does not meet the diagnostic criteria for PTSD, the amended regulation does not impact this decision.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for an acquired psychiatric disability, to include PTSD.  He has described his stressors in various statements, as well as to medical providers.  In a June 2006 statement, the Veteran asserted that bridges in Vietnam were guarded by Koreans and that at night they would get the Viet Cong, cut their heads off, and put them on the bridges.  He recalled two of his friends who were killed, (F.C. and L.G.).  He maintained that dead people were all over the roads he travelled.  He related how when he was on in the towers on guard duty, an MP walked between the towers and was killed by incoming fire.  He did not know who he was.  The Veteran described another incident that occurred while he was on guard duty.  A VC was coming through the wire and was shot in the mouth by a warrant officer.  He stated he was in Vietnam in the Tet Offensive.  He maintained that when he was leaving Vietnam, body bags were sent on the same jet he was on.  He claims he was in fear all the time.

The record reflects the Veteran served in Vietnam from June 1968 to June 1969.  He served with the 528th and 618th maintenance companies in Vietnam as an automobile repairman and as a wheeled vehicle repairman with the 45th GS "Gp" in Vietnam.  Among the medals he received were the Vietnam Campaign Medal and the Vietnam Service Medal.  

On the VA psychiatric examination in July 1983, the Veteran stated he was not in combat, but there were incoming rounds being shot all the time.  He was not involved in body counts of the dead.  He had occasional cold sweats at night, but not after nightmares.  He stated he had had only one or two nightmares since his discharge from service, but he did not recall the content.  He had no survivor guilt.  He said he did not come close to being killed at any time when he was in Vietnam.  He denied any personality change in Vietnam.  He asserted he is shaky, and that he gets restless, irritable and depressed.  He maintained his nervous condition was worse since the plant where he had worked closed two years earlier.  The examiner diagnosed somatoform disorder, in the form of a nervous stomach, with depression and anxiety.  The examiner concluded it was due to his military experience but the Veteran did not have PTSD.

In a December 2005 letter, a VA nurse noted the Veteran had been diagnosed with PTSD.  It was noted the Veteran was involved in the Tet offensive and that he saw a couple of his friends, as well as others, die.  

A VA physician wrote in June 2006 that the Veteran had been a patient at the VA facility since November 2005.  When seen for a psychosocial evaluation at that time, the Veteran admitted to experiencing panic attacks, and he described walking around his house on guard.  He said he was in Vietnam during the Tet Offensive and that he saw a couple of his friends killed.  It was concluded the Veteran met the criteria for PTSD.  

The Veteran was afforded a psychiatric examination by the VA in January 2012.  The examiner noted he reviewed the claims folder and VA medical records.  The Veteran reported he was involved in combat operations, including retrieving damaged vehicles, delivering parts and serving guard duty for fuel depots.  He maintained he was exposed to small arms fire and mortar and rocket attacks.  He claimed he saw decapitated heads.  A PTSD assessment reveals the Veteran stated some of his friends were killed in firefights, but he acknowledged he did not witness their deaths.  He stated he thought about his experiences all the time and dreamed about them some of the time.  The diagnoses were mood disorder, not otherwise specified and anxiety disorder, not otherwise specified.  The examiner stated it was less likely than not that the claimed condition, i.e. PTSD, was incurred in service.  He added it was his opinion, based upon reasonable scientific and clinical certainty and the available evidence, that the Veteran did not meet the criteria for PTSD, despite being exposed to distressing events.  While he did not meet the full criteria for PTSD, the Veteran did have a history of depressed mood and anxiety difficulties likely related to his being subjected to enemy attacks while serving guard duty in Vietnam.  Thus, the examiner concluded the Veteran met the criteria for mood disorder, not otherwise specified and anxiety disorder, not otherwise specified, which were as likely as not related to his distressing experience in Vietnam.  

With respect to the claim for service connection for PTSD, the Board notes the Veteran has provided conflicting statements regarding his stressors.  He stated he was in Vietnam for the Tet Offensive.  However, his personnel records show he was in Vietnam from June 1968 to June 1969.  Thus, he arrived in Vietnam after the Tet Offensive.  It is also significant to point out the Veteran reported on some occasions he witnessed the deaths of his friends, but other times he acknowledged that he was not present when they died.  The Veteran's statements, therefore, are not credible.  Finally, it is significant to point out that following the recent comprehensive VA psychiatric examination, the examiner specifically concluded the Veteran does not have PTSD.  

In light of the numerous inconsistencies in his statements, the Veteran is not found to have presented credible lay assertions in this case.  Although the Veteran is competent to report his symptoms, the Board does not find him to be credible in this regard as the contemporaneous findings in service demonstrated normal findings at the separation examination, without indication of any psychiatric difficulties.  The Veteran maintains he has PTSD.  As a lay person, the Veteran is not competent to diagnose, or render an opinion as to the cause or etiology, of PTSD as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).    

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement to service-connection for disability due to disease or injury to cases where such incidents had actually resulted in a demonstrated disability.  In the absence of proof of a present, there can be no valid claim.  Thus, there is no basis on which service connection may be granted. 

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of PTSD.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for PTSD. 

With respect to the reopened claim for service connection for a psychiatric disability other than PTSD, in light of the conclusion following the January 2012 VA examination that the Veteran has a mood disorder and anxiety disorder due to service, the Board finds that service connection is warranted.  There is no evidence to the contrary.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as where indicated, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for depressed mood disorder and anxiety disorder is granted.


REMAND

The Veteran also asserts service connection is warranted for neuropathy of the left lower extremity.  He claims it is associated with his service-connected diabetes mellitus.  In his notice of disagreement received in April 2008, the Veteran stated the neuropathy he is complaining about involves his feet.  

Private medical records disclose the Veteran was seen for unrelated complaints in July 1998.  It was indicated he had a significant crush injury to the lumbar spine.  It was also noted he crushed the fourth and fifth vertebrae about 20 years ago.  He occasionally gets left radicular leg pain.  When seen in April 2000, the Veteran related he twisted his back three days earlier.  No previous history of any back problem was reported.  In July 2002, he stated he had been noticing numbness over the left leg for the past year.  He described a tingling, burning sensation over the lateral aspect of the thigh.  He admitted to intermittent low back pain with occasional spread to the left lateral thigh.  The Veteran denied any history of trauma.  The impression was probably meralgia paresthetica of the left lateral thigh.  A less likely possibility was left L5 radiculopathy.  Magnetic resonance imaging later that month demonstrated disc bulging at L1-2 and L4-5.

A VA physician wrote in March 2006 that the Veteran was newly diagnosed with Type II diabetes and that he had neuropathy.  

VA outpatient treatment records show the Veteran was seen in April 2008.  He reported he was still having problems with burning of both legs and feet.  The assessment was diabetic neuropathy.

A notation in the Veteran's Social Security Administration records reflects his symptoms were attributable to diabetic neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for neuropathy of the left lower extremity since his discharge from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule a VA neurological examination to determine the nature and etiology of his neuropathy.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner is requested to provide an opinion concerning:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran has neuropathy of the left lower extremity, and, if so;

* Whether it is at least as likely as not (50 percent probability or higher) that neuropathy of the left lower extremity is proximately due to, or the result of, his service-connected diabetes mellitus, a nonservice-connected low back disability or some other cause.  

* Whether it is at least as likely as not that any neuropathy of the left lower extremity is chronically aggravated by his service-connected diabetes mellitus.  

The rationale for all opinions expressed must be set forth.  

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


